Case 1:19-cv-10256-GHW Document 117-4 Filed 12/11/20 Page 1 of 2




    Exhibit 4
             Case 1:19-cv-10256-GHW Document 117-4 Filed 12/11/20 Page 2 of 2
    Data Export from Davis Polk & Wardwell LLP Lawyer Review System


       [Reviewer]       [Date Solicited]  [Date Last Modified]         [Type]                   [Type]        [Meeting Date]
name                  entry_date          status_date            rev_type            type                     meeting_date
Segal, Yitz                     3/13/2015           3/13/2015                      2 ad-hoc
Arnaldos, Andres                3/13/2015           3/16/2015                      2 ad-hoc
Nicholas, Stevan R.B.           3/16/2015           3/23/2015                      2 ad-hoc
Wang, Yuli                      3/16/2015             4/6/2015                     2 ad-hoc
Witkow, Sanders                  4/7/2015           4/10/2015                      2 ad-hoc
Arnaldos, Andres                 4/7/2015           4/13/2015                      3 rotation
Kyrwood, Jason                                      5/11/2015    11 [interim review]                               5/11/2015
Turano, Laura C.                 9/9/2015           9/18/2015                      2 ad-hoc
Amorosi, John D.                 9/2/2015           9/23/2015                      3 rotation
Chudd, William J.                9/2/2015           9/23/2015                      4 annual (prior to 2016)
Rehman, Zain Ur                10/28/2015           11/2/2015                      2 ad-hoc
Chudd, William J.                                  12/22/2015    8 [summary review]                               12/22/2015
Friedman, Brian L.              6/20/2016           6/20/2016                      2 ad-hoc
Hall, Joseph A.                 6/17/2016           6/20/2016                      2 ad-hoc
Hudson, Sophia                  6/17/2016           6/20/2016                      2 ad-hoc
Turano, Laura C.                6/20/2016           6/21/2016                      2 ad-hoc
Bezeg, Christopher M.           6/17/2016           6/22/2016                      2 ad-hoc
Amorosi, John D.                6/14/2016           6/22/2016                      2 ad-hoc
Bick, John A.                                       6/30/2016    11 [interim review]                               6/30/2016
Butler, John H.                 9/27/2016           9/27/2016                      2 ad-hoc
Hudson, Sophia                   9/2/2016           9/27/2016                     10 annual
Turano, Laura C.                10/4/2016           10/4/2016                      2 ad-hoc
Campbell, Francesca             9/30/2016           10/4/2016                      2 ad-hoc
Kreynin, Leonard                                    3/28/2017    8 [summary review]                               12/19/2016
Hochbaum, Lee                   9/19/2017           9/19/2017                      2 ad-hoc
Mills, Phillip R.               10/2/2017           10/2/2017                      2 ad-hoc
Goldberg, Louis L.              10/6/2017           10/6/2017                      2 ad-hoc
Amorosi, John D.                10/9/2017           10/9/2017                      2 ad-hoc
Ferrell, Kathleen L.            8/30/2017          10/18/2017                     10 annual
Smith, H. Oliver                                    1/16/2018    8 [summary review]                                1/12/2018




    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                       DPW_SDNY-000000818
